             IN THE EASTERN DISTRICT OF TENNESSEE
                     CHATTANOOGA DIVISION

 “K.B.”                                   )
                                          )
       Plaintiff,                         )
                                          )     Case No. 1:19-cv-145
 v.                                       )
                                          )     JURY DEMAND
 CITY OF CHATTANOOGA,                     )
                                          )
                                          )
       Defendants                         )


  PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS


       Defendant’s Motion to Dismiss should be denied for the simple

 reason that it rests entirely on an incorrect legal assumption: Plaintiff is

 not required to plead that a “final decision maker” was aware of the

 repeated sexual assaults committed in the line of duty by Officer

 Desmond Logan.

       As another District Court sitting in the Sixth Circuit has explained

 the law on this issue:

             “Plaintiffs are not required to identify a policymaker
             such as the mayor or police chief who personally
             approved a policy or displayed ‘deliberate indifference’
             to Plaintiffs’ rights.




                                      1
Case 1:19-cv-00145-HSM-SKL Document 19 Filed 06/27/19 Page 1 of 21 PageID #: 80
             Monell, 436 U.S. at 690-91 (1978) (An official legislative
             or executive act is not required to establish liability;
             “local governments . . . may be sued for constitutional
             deprivations visited pursuant to governmental ‘custom’
             even though such a custom has not received formal
             approval through the body's official decision-making
             channels”).

 Mobley v. City of Detroit, 938 F. Supp. 2d 669, 685 (E.D. Mich. 2012).

 Because the above principle of law undermines the central legal

 foundation of Defendant’s Motion, the Motion should be denied.

                    Legal Standard Under Rule 12(b)(6)

       In deciding a motion to dismiss for failure to state a claim under

 Rule 12(b)(6), the court will “construe the complaint in the light most

 favorable to the plaintiff, accept its allegations as true, and draw all

 reasonable inferences in favor of the plaintiff.” Directv, Inc. v. Treesh,

 487 F.3d 471, 476 (6th Cir. 2007); Inge v. Rock Fin. Corp., 281 F.3d 613,

 619 (6th Cir. 2002).     The court must determine only whether “the

 claimant is entitled to offer evidence to support the claims,” not whether

 the plaintiff can ultimately prove the facts alleged.      Swierkiewicz v.

 Sorema N.A., 534 U.S. 506, 511, (2002) (quoting Scheuer v. Rhodes, 416

 U.S. 232, 236 (1974).




                                      2
Case 1:19-cv-00145-HSM-SKL Document 19 Filed 06/27/19 Page 2 of 21 PageID #: 81
       The complaint’s allegations, however, “must be enough to raise a

 right to relief above the speculative level.”      Bell Atlantic Corp. v.

 Twombly, 550 U.S. 544, 555 (2007). To establish the “facial plausibility”

 required to “unlock the doors of discovery,” the plaintiff cannot rely on

 “legal conclusions” or “[t]hreadbare recitals of the elements of a cause of

 action;” instead, the plaintiff must plead “factual content that allows the

 court to draw the reasonable inference that the defendant is liable for the

 misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009).

 “Only a complaint that states a plausible claim for relief survives a

 motion to dismiss.” Id. at 679; Twombly, 550 U.S. at 556. Moreover, a

 court “cannot dismiss for factual implausibility ‘even if it strikes a savvy

 judge that . . . recovery is very remote and unlikely.’” Courie v. Alcoa

 Wheel & Forged Prods., 577 F.3d 625, 630 (6th Cir. 2009) (quoting

 Twombly, 550 U.S. at 556.)

     News articles cited in Complaint are incorporated into Complaint

       For purposes of a Rule 12 motion, news articles incorporated into

 the Complaint are afforded the presumption of truth.          As the Sixth

 Circuit Court of Appeals stated the law on this question:

             A copy of a written instrument that is an exhibit to a
             pleading is a part of the pleading for all purposes. Fed.


                                      3
Case 1:19-cv-00145-HSM-SKL Document 19 Filed 06/27/19 Page 3 of 21 PageID #: 82
             R. Civ. P. 10(c). A court may also consider “documents
             incorporated into the complaint by reference and
             matters of which a court may take judicial notice.”
             Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S.
             308, 322, 127 S. Ct. 2499, 168 L. Ed. 2d 179 (2007).

 Campbell v. Nationstar Mortg., 611 Fed. Appx. 288, 292 (6th Cir. 2015);

 see also Rodriguez v. Providence Community Corrections, Inc., 191

 F.Supp.3d 758, 762 (M.D. Tenn. 2016). “Extrinsic materials that ‘fill in

 the contours and details’ of a complaint without adding anything new

 may be considered without converting the motion to one for summary

 judgment.” Id. (citing Yeary v. Goodwill Indus.-Knoxville, Inc., 107 F.3d

 443, 445 (6th Cir. 1997). In International Association of Machinists and

 Aerospace Workers v. Haley, the South Carolina District Court applied

 this rule to a pending Motion to Dismiss. The Court observed:

             On a motion to dismiss, the Court accepts as true the
             well-pleaded facts of the plaintiffs' complaint. The
             second amended complaint is the operative complaint in
             this case. The plaintiffs attached several news articles
             to their original complaint and since the operative
             complaint refers to these exhibits, the Court will
             consider them. See Jeffrey M. Brown Assocs., Inc. v.
             Rockville Ctr., Inc., 7 F. App'x 197, 202-203 (4th Cir.
             2001) (per curiam).




                                      4
Case 1:19-cv-00145-HSM-SKL Document 19 Filed 06/27/19 Page 4 of 21 PageID #: 83
 832 F. Supp. 2d 612, 617 (S.D. S.C. 2011.) Thus, any news articles and

 the allegations contained within them are part of Plaintiff’s FAC in this

 matter.1

                         FACTUAL ALLEGATIONS

     1. Officer Logan raped K.B. while he was on-duty, in uniform, and in
        a police vehicle.

       On June 11, 2018, while on duty and in uniform, Chattanooga Police

 Officer Desmond Logan sexually assaulted and raped “K.B.”              (First

 Amended Complaint “FAC”, ECF 16, at ¶¶ 6-33.) Logan raped K.B.

 against his police vehicle.    (Id. at ¶ 18.)   He then took K.B. to the




 1     Defendant cites to inapposite case law for the mistaken assertion
 that Plaintiff’s inclusion of news articles in her Complaint “can only
 result in an inference that the City was aware of the allegations made in
 the articles as of the date of the publication of the articles which occurred
 after the encounter between Logan and Plaintiff.” (Def.’s Mem. at 19.)
 This assertion is incorrect, and none of the cases offered in support of it
 reflects the procedural posture of this case: adjudication of a Rule 12
 motion where the Plaintiff cited to news articles in a Complaint.
       Defendant cites Passa v. City of Columbus, (123 Fed. Appx. 694,
 695, 2005 U.S. App. LEXIS 2832), for example, which involved a District
 Court’s sua sponte consideration of a City Attorney’s website—the
 website had not been included in the Plaintiff’s Complaint; White v. City
 of Birmingham (2015 U.S. Dist. LEXIS 68202), as well as Gerritsen v.
 Warner Bros. Entm't Inc. (112 F. Supp. 3d 1011), upon which Defendant
 relies, each involved a Plaintiff’s motion for judicial notice of certain news
 articles—in neither case did the articles or the allegations of those
 articles appear in the operative Complaint.

                                       5
Case 1:19-cv-00145-HSM-SKL Document 19 Filed 06/27/19 Page 5 of 21 PageID #: 84
 Hamilton County Jail. (Id. at ¶ 20.) K.B. repeatedly tried to tell the

 officers at the jail about the assault, but they would not listen to her or

 believe her.   (Id. at ¶ 22.) She was not booked until the following day,

 nearly 24 hours later. (Id. at ¶ 22.) The following day, she was sent to

 Silverdale around 11:30 a.m. (Id. at ¶ 25.) She refused to shower; she

 was crying and screaming; and she demanded a rape kit examination.

 (Id. at ¶ 26.) Finally, she was taken to Erlanger, where a rape kit exam

 was performed at approximately 11:00 a.m. on June 14, 2018, the

 Thursday following the incident. (Id. at ¶ 27.)

       While at Silverdale, K.B. made a report to Internal Affairs.

 Following this report, on June 16, 2018, Chattanooga Police Department

 Chief David Roddy issued a public statement announcing K.B.’s

 allegations. (Id. at ¶ 28.) The statement read, in part: “the Chattanooga

 Police Department and me personally does [sic] not condone any type of

 sexual misconduct by our officers.” (Id. at ¶ 29.) Roddy also said that

 “the alleged incident is the first report of sexual misconduct against

 [Logan].” (Id. at ¶ 32.) But in fact, that was not true. (Id. at ¶ 33.)




                                      6
Case 1:19-cv-00145-HSM-SKL Document 19 Filed 06/27/19 Page 6 of 21 PageID #: 85
    2. Officer Logan had a history of sexual misconduct while on duty;
       and his history of wrongdoing was known within the department.

       One month after the June 16, 2018 press statement of Chief Roddy,

 the Chattanooga Times Free Press reported that “a Chattanooga police

 officer under investigation for sexual misconduct was previously accused

 of raping a woman while on the job in 2015, according to another police

 officer and an alleged victim.” (Id. at ¶ 34.) The officer involved was

 Desmond Logan. (Id.) He raped another woman in his police vehicle

 while on duty and in uniform. (Id.) The victim of the 2015 incident

 informed the Partnership Rape Crisis Center of what had occurred and

 was told it would “help with an investigation into the officer.” (Id.)

       The 2015 incident was not the only prior instance of Logan’s official

 misconduct. In 2016, Chattanooga Police Lieutenant John Boe received

 a report that Officer Logan had attempted to sexually harass a female

 Aramark employee working at McKenzie Arena at the University of

 Tennessee at Chattanooga. (Id. at ¶ 38.) Officer Logan had offered to

 escort the woman to her vehicle at approximately 10:30 p.m. (Id. at ¶ 39.)

 The woman then offered to give Logan a ride to his car, because it was

 “late at night and cold outside.” (Id.) While in the car, Logan removed his

 handcuffs and actuated his taser, intimidating the woman. (Id. at ¶ 43.)


                                      7
Case 1:19-cv-00145-HSM-SKL Document 19 Filed 06/27/19 Page 7 of 21 PageID #: 86
 The woman made a report of the incident and Logan was relieved of his

 term-of-service with the University Police Department. (Id. at ¶ 47.) He

 was not, however, relieved of his duties with the Chattanooga Police

 Department.

       One of the news articles specifically referenced in the FAC reports:

             Another officer claimed Logan's misconduct was
             common knowledge within the department before the
             2018 accusation. That officer called the Times Free
             Press the same day as Roddy's June announcement that
             Logan had been accused of sexual misconduct to say
             Logan's history of wrongdoing was known within the
             department.

 (FAC at ¶ 48, n. 7.)


    3. There was an internal cover-up of Logan’s prior misconduct.

       Following the filing of Plaintiff ’s initial Complaint (ECF 1) on May

 13, 2019, The Chattanooga Times Free Press published an article titled

 “Two former high-ranking Chattanooga police officers may have covered

 up years of rape allegations.” (ECF 16, at ¶ 48.) The article noted that

 “two now-retired, high-ranking officers [Assistant Police Chief Edwin

 McPherson and Capt. Pedro Bacon] may have played a role in covering

 up years of rape allegations against the fellow officer, according to sources

 with knowledge of the investigations.” (Id. at ¶ 49.) The article stated


                                      8
Case 1:19-cv-00145-HSM-SKL Document 19 Filed 06/27/19 Page 8 of 21 PageID #: 87
 that “Officials believe McPherson and Bacon were involved in the

 suppression of records [regarding Logan’s misconduct] and emailed about

 their attempts to cover up the accusations.” (Id. at ¶ 51.) In addition,

 Assistant Police Chief McPherson “was the point of contact for

 Chattanooga police officers working at [UTC], according to police

 officials.” (Id. at 52.) The FAC alleges that “McPherson would have been

 able to suppress the 2016 incident in which Logan, in his role as a liaison

 officer working on UTC’s campus2, attempted to sexually harass a female

 Aramark employee.”       (Id. at ¶ 53.)   The FAC further alleges, upon

 information and belief, that McPherson, who had a history of suppressing

 investigations into his own family members, suppressed the 2016

 allegation. (Id. at ¶¶ 53-54.)

     4. In addition to Logan, Defendant tolerated misconduct of other
        officers.

     The FAC alleges that Defendant had “long-established patterns of

 overlooking or providing excuses and reasons to justify the misconduct of


 2     Defendant’s Memorandum argues that the FAC does not “allege
 that Logan was on duty or otherwise acting under color of law as a City
 employee during the course of this allegation.” (Def.’s Mem. at 3.) But
 in fact, the FAC clearly alleges that Logan was “in his role as a liaison
 officer working on UTC’s campus” when he “attempted to sexually harass
 a female Aramark employee.”

                                      9
Case 1:19-cv-00145-HSM-SKL Document 19 Filed 06/27/19 Page 9 of 21 PageID #: 88
  its officers and civilian employees in order to retain, promote, and/or re-

  hire officers.” (Id. at ¶ 56.) One such allegation specifically mentions

  McPherson:

             The City refused to follow the recommendations of its
             own IAU to discipline now retired Captain Edwin
             McPherson for untruthfulness after the investigators
             found McPherson took actions to interfere with a
             murder investigation that involved his niece as a
             suspect. The City's command “cleared” McPherson
             without review by an entity outside of the police
             department.

  (Id. at ¶ 56(c).)   Another allegation concerned Detective Karl Fields.

  According to the FAC:

             The City refused to fire Detective Karl Fields after he
             made false claims that he was a victim of a carjacking in
             order to cover up that he wrecked his car while drunk
             and shooting his gun. The City allowed Fields to remain
             as a homicide investigator, despite his obvious deceit
             that could have caused an innocent person to be charged
             with carjacking. Fields was later fired by the City for
             misconduct with a victim of a sexual assault. (Fields
             was alleged to have sexually assaulted a rape victim.)

  (Id. at ¶ 56(a).) Because Fields was not disciplined for his conduct in

  lying about being a crime victim in order to hide his own criminal activity,

  Fields was still on the police force where he later had the opportunity to

  sexually assault a rape victim. (Id.) With respect to these other instances

  of officer misconduct, the FAC alleges that the City had a “custom,


                                      10
Case 1:19-cv-00145-HSM-SKL Document 19 Filed 06/27/19 Page 10 of 21 PageID #: 89
  tolerance, and acquiescence to repeated federal rights violations by its

  officers through its official policy of inaction in investigating the sexual

  misconduct of police officers and other City officials.” (Id. at ¶ 69.)

                             LEGAL ARGUMENT

        The FAC alleges that Officer Logan violated Plaintiff’s Fourth

  Amendment rights when he sexually assaulted her in his police vehicle.

  (Id. at ¶ 62.) The theory of municipal liability explicitly pleaded in the

  FAC centers on the City’s “custom, tolerance, and acquiescence to

  repeated federal rights violations by its police officers, including,

  specifically, Officer Logan.” (Id. at ¶ 66.) The FAC alleges that “Logan’s

  pattern of illegal conduct gives rise to an inference that the municipality

  had notice of the conduct; and the municipality failed to take any

  remedial action in the face of an obvious need to act.” (Id. at ¶ 67.)

  According to the FAC, “Logan’s behavior, as evidenced by repeated

  inappropriate and illegal sexual misconduct, including prior rape and

  sexual assault and harassment incidents, evidenced a clear and

  persistent pattern.” (Id. at ¶ 70.) The FAC alleges that the City had

  notice or constructive notice of Logan’s unconstitutional behavior, “both

  through the specific knowledge of Assistant Police Chief McPherson and



                                       11
Case 1:19-cv-00145-HSM-SKL Document 19 Filed 06/27/19 Page 11 of 21 PageID #: 90
  through the persistent pattern of illegal conduct by Logan.” (Id. at ¶ 71.)

  The FAC alleges that a Chattanooga Police Officer said the City

  “knowingly allowed a predator to keep that [police] uniform on.” (Id. at

  ¶ 72.)   The City thus “tacitly approved of Logan’s unconstitutional

  conduct, and its failure to act in light of the known circumstances

  amounts to an official policy of inaction.” (Id. at ¶ 73.)

        With respect to causation, the FAC alleges that if Logan had been

  removed from the police force following “either or both of the prior

  incidents,” Plaintiff “would have been spared the humiliation, indignity,

  and violation to which she was subjected by Officer Logan while he was

  on duty, in uniform, and in a police vehicle.” (Id. at ¶ 74.) The FAC thus

  alleges a clear causal connection between the municipality’s illegal

  “custom” and the Plaintiff’s constitutional injury.

      1. The FAC pleads a prima facie case of municipal liability for a
         custom of inaction.

      A plaintiff raising a municipal liability claim under § 1983 must

  demonstrate that the alleged federal violation occurred because of a

  municipal policy or custom. Monell v. Dep't of Soc. Servs., 436 U.S. 658,

  694 (1978). A plaintiff can make a showing of an illegal policy or custom

  by demonstrating one of the following: (1) the existence of an illegal


                                       12
Case 1:19-cv-00145-HSM-SKL Document 19 Filed 06/27/19 Page 12 of 21 PageID #: 91
  official policy or legislative enactment; (2) that an official with final

  decision making authority ratified illegal actions; (3) the existence of a

  policy of inadequate training or supervision; or (4) the existence of a

  custom of tolerance or acquiescence of federal rights violations. See

  Thomas v. City of Chattanooga, 398 F.3d 426, 429 (6th Cir. 2005).

        The FAC travels under the fourth theory, “a custom of tolerance or

  acquiescence of federal rights violations.”       The Sixth Circuit has

  articulated the requirements for a municipal liability claim based on the

  theory that the defendant had a custom of tolerating constitutional

  violations that was unwritten but nevertheless entrenched through

  actual practice. The plaintiff must show:

             1.    The existence of a clear and persistent pattern of
             the alleged unconstitutional conduct;

             2.   Notice or constructive notice on the part of the
             defendant;

             3.    The     defendant's     tacit    approval    of  the
             unconstitutional conduct, such that its deliberate
             indifference in its failure to act can be said to amount to
             an official policy of inaction; and

             4.    That the defendant's custom was the “moving
             force” or direct causal link in the constitutional
             deprivation.




                                      13
Case 1:19-cv-00145-HSM-SKL Document 19 Filed 06/27/19 Page 13 of 21 PageID #: 92
  Doe v. Claiborne County, 103 F.3d 495, 508 (6th Cir. 1996). The FAC

  methodically, in order, alleges each of the above elements: existence of a

  pattern (FAC at ¶ 70); notice or constructive notice (Id. at ¶ 71); tacit

  approval (Id. at ¶ 73); and direct causal link (Id. at ¶ 74.) The FAC thus

  clearly alleges the required legal elements, supported by factual content,

  to state a municipal liability claim under an “inaction” theory.

      2. Plaintiff is not required to identify a policymaker such as the
         mayor or police chief who personally approved a policy or
         displayed “deliberate indifference” to Plaintiff’s rights.

        A   central   analytical    assumption    underlying     Defendant’s

  memorandum is that Plaintiff is required to prove that a “final decision

  maker” approved of the policy alleged to have violated Plaintiff’s rights.

  (See Def.’s Mem. at 12, “The Complaint does not allege that McPherson

  and Bacon were final decision makers with policymaking authority so

  that none of their alleged acts or omissions can be imputed to the City as

  an official policy or custom.”) But that assumption is simply incorrect.

        The case of Mobley v. City of Detroit, decided by a sister District

  Court in the Sixth Circuit, helpfully illustrates that a Plaintiff may

  establish a “policy” without pointing to a specific policymaker who




                                      14
Case 1:19-cv-00145-HSM-SKL Document 19 Filed 06/27/19 Page 14 of 21 PageID #: 93
  personally approved or ratified a custom of constitutional violations. (938

  F. Supp. 2d 669, 674 (E.D. Mich. 2012).)

        In Mobley, the plaintiffs attended a late-night party at an after-

  hours venue in Detroit, Michigan. (Id.) Detroit police had surveilled the

  venue for a series of liquor and vice law violations over the course of

  several months. (Id. at 675.) On May 31, 2008, Detroit police raided the

  venue.   They detained, searched, and charged all 130 patrons with

  loitering. (Id.) Plaintiffs filed suit under 42 U.S.C. § 1983, alleging that

  the police had arrested them merely for their presence, as opposed to any

  particularized probable cause. (Id.) The theory of municipal liability on

  which plaintiffs based their Monell claim was that “both the seizure of

  persons and vehicles was done with the blessing of the City” and that

  seizures of persons and cars was done under the authority of long-

  standing policies and customs of the City and the DPD.” (Id. at 676.)

        The City moved for summary judgment on the Monell claim,

  arguing, in lockstep with the Defendant here, that Plaintiffs did not point

  to “a policy maker such as the Mayor, Police Chief or City Council

  members who implemented such a policy.” (Id. at 677.) The Court

  rejected this argument by pointing directly to Monell:



                                      15
Case 1:19-cv-00145-HSM-SKL Document 19 Filed 06/27/19 Page 15 of 21 PageID #: 94
             The City argues it is not subject to liability because
             “Plaintiff [sic] cannot show that a policy maker such as
             the City of Detroit Police Chief, Mayor, or City Council
             members, implemented the policy or custom . . . .” But,
             Plaintiffs are not required to identify a policymaker
             such as the mayor or police chief who personally
             approved a policy or displayed “deliberate indifference”
             to Plaintiffs' rights. Monell, 436 U.S. at 690-91 (1978)
             (An official legislative or executive act is not required to
             establish liability; “local governments . . . may be sued
             for constitutional deprivations visited pursuant to
             governmental ‘custom’ even though such a custom has
             not received formal approval through the body's official
             decisionmaking channels.”).

             Although evidence of a policymaker's specific decision or
             deliberate indifference are potential avenues to
             establish municipal liability, they are not necessary if a
             plaintiff can point to testimony from which a jury can
             reasonably infer an unconstitutional municipal custom
             and practice. See, e.g., Thompson v. City of Los Angeles,
             885 F.2d 1439, 1444 (9th Cir. 1989) (“If such a showing
             is made, . . . a local government may be liable for its
             custom irrespective of whether official policymakers had
             actual knowledge of the practice at issue.”)

  (Id. at 684-685, emphasis added.) The Court’s analysis was grounded in

  Monell itself, which recognized municipal liability for a custom “even

  though such a custom has not received formal approval through the

  body's official decisionmaking channels.” (Id.) The Court also relied on

  the Ninth Circuit case of Thompson v. City of Los Angeles, in which the

  Court held that “a local government may be liable for its custom



                                      16
Case 1:19-cv-00145-HSM-SKL Document 19 Filed 06/27/19 Page 16 of 21 PageID #: 95
  irrespective of whether official policymakers had actual knowledge of the

  practice at issue.” (885 F.2d 1439, 1444.)

        Subsequent case law in the Ninth Circuit has further solidified this

  principle. In Hunter v. County of Sacramento, the Ninth Circuit granted

  Plaintiffs a new trial following the trial court’s refusal to instruct the jury

  regarding plaintiffs proposed jury instructions on a Monell policy claim.

  (652 F.3d 1225, 9th Cir. 2011.) One such proposed instruction was that:

  “Liability for an established custom can be imposed irrespective of

  whether official policy makers had actual knowledge of the practice at

  issue.” (Id. at 1229.) On review, the Ninth Circuit held that the trial

  court erred by declining to use this and other instructions. (Id. at 1230.)

  Relying on Monell, the Court first observed that “an act performed

  pursuant to a ‘custom’ that has not been formally approved by an

  appropriate decisionmaker may fairly subject a municipality to liability

  on the theory that the relevant practice is so wide-spread as to have the

  force of law.” (Id. at 1233, citing Monell, 436 U.S. at 690-691.) The Court

  also noted:

                Our Monell decisions have also recognized that a
                “municipality may be liable for its custom ‘irrespective
                of whether official policy-makers had actual knowledge
                of the practice at issue.’” Navarro v. Block, 72 F.3d 712,


                                        17
Case 1:19-cv-00145-HSM-SKL Document 19 Filed 06/27/19 Page 17 of 21 PageID #: 96
              714-15 (9th Cir. 1995) (quoting Thompson v. City of Los
              Angeles, 885 F.2d 1439, 1444 (9th Cir. 1989)).

  (Id. at 1234, n. 9.) The trial court’s refusal to instruct the jury that a

  municipality may be liable even “irrespective of whether official policy-

  makers had actual knowledge of the practice at issue” was thus reversible

  error.   (Id.)   The appellate Court noted that “evidence of inaction—

  specifically, failure to investigate and discipline employees in the face of

  widespread constitutional violations—can support an inference that an

  unconstitutional custom or practice has been unofficially adopted by a

  municipality.” (Id. at 1234, n. 8.)

        In this case, Plaintiff is not required to show that a final decision

  maker personally ratified Desmond Logan’s repeated sexual assaults and

  rapes while on duty, in uniform, and in his police car. To require such a

  showing would run afoul of Monell itself. It is enough for Plaintiff to

  present “evidence of repeated constitutional violations for which the

  errant municipal officers were not discharged or reprimanded.” (Id. at

  1233). Plaintiff, at the Rule 12 stage, respectfully submits that she has

  met her burden.




                                        18
Case 1:19-cv-00145-HSM-SKL Document 19 Filed 06/27/19 Page 18 of 21 PageID #: 97
                               CONCLUSION

        Plaintiff has adequately pleaded a claim for municipal liability

  against the City of Chattanooga by establishing that Officer Logan’s long

  history of sexual misconduct was well-known within the police

  department—so well-known, in fact, that even high-ranking department

  officials, including an Assistant Police Chief, covered up Logan’s on-duty

  sex crimes. A reasonable jury could infer a policy of acquiescence to

  constitutional violations based on the pattern of Logan’s pervasive

  misconduct. Plaintiff is not required to plead that a specific policymaker

  affirmatively ratified Logan’s misconduct. Rather, it is enough to show

  evidence of repeated constitutional violations for which the errant

  municipal officers were not discharged or reprimanded. As Plaintiff has

  met this burden at the Rule 12 stage, Defendant’s motion should be

  denied.

                         Respectfully submitted,


                         DAVID RANDOLPH SMITH & ASSOCIATES

                         By:   /s/ Christopher Smith

                               Christopher W. Smith, TN BPR #034450
                               csmith@drslawfirm.com



                                      19
Case 1:19-cv-00145-HSM-SKL Document 19 Filed 06/27/19 Page 19 of 21 PageID #: 98
                               David Randolph Smith, TN BPR #011905
                               drs@drslawfirm.com
                               Dominick R. Smith. TN BPR #028783
                               dom@drslawfirm.com
                               W. Lyon Chadwick. Jr. TN BPR #029599
                               lyon@drslawfirm.com
                               1913 21st Avenue South
                               Nashville, Tennessee 37212
                               615-742-1775 phone
                               615-742-1223 fax
                               drslawfirm.com

                               SUTHERLAND & BELK, PLC

                               Chad Phillips, TN BPR #036158
                               chad@sbinjurylaw.com
                               2505 21st Avenue South
                               Suite 400
                               Nashville, TN 37212
                               P: (615) 846-6200
                               F: (615) 208-2255
                               https://sbinjurylaw.com/

                               Attorneys for Plaintiff




                                      20
Case 1:19-cv-00145-HSM-SKL Document 19 Filed 06/27/19 Page 20 of 21 PageID #: 99
                             Certificate of Service

  I certify that on June 27, 2019, a copy of the foregoing document was sent

  to all parties listed on the ECF mailings list for this case. These parties

  are:

         W Lyon Chadwick , Jr
         lyon@drslawfirm.com

         Joseph Allen Kelly
         josephkelly@chattanooga.gov

         Stanley Chadwick Phillips
         chad@sbinjurylaw.com

         David R Smith
         drs@drslawfirm.com

         Dominick R Smith
         dom@drslawfirm.com

         Phillip A Noblett
         noblett@chattanooga.gov, camp_kathy@chattanooga.gov

         Melinda J Foster
         foster_melinda@chattanooga.gov, vmeachen@chattanooga.gov,
         kpepoy@chattanooga.gov


                                            /s/ Christopher Smith




                                       21
Case 1:19-cv-00145-HSM-SKL Document 19 Filed 06/27/19 Page 21 of 21 PageID #: 100
